COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Brian Thomas Spinks v. The State of Texas

Appellate case number:    01-17-00176-CR

Trial court case number: 78734-CR

Trial court:              300th District Court, Brazoria County, Texas

Date motion filed:        May 25, 2018

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Caughey.

Date: July 19, 2018